Gill, C. J.
An examination of the evidence and record in this case discloses the fact that the plaintiffs below (appellees) here), by virtue of their lease with certain members of the Choctaw tribes of Indians, were in possession of a large tract of land in the Chickasaw Nation, consisting of about 9,140 acres of land; that such lease was made on the 10th day of April, 1899, and the possession thereunder was taken by said appellees; that the Atoka agreement between the Choctaw and Chickasaw Tribes of Indians was in force; that as a part and parcel of the Atoka agreement the following language appears; “That all contracts looking to the sale or incumbrance in any way of the lands of an allottee, except the sale hereinbefore provided, shall be null and void. No allottee shall lease his allotment, or any portion thereof, for a longer period than five years, and then without the privilege of renewal. Every lease which is not evidenced by writing, setting out specifically the term thereof, or which is not recorded in the clerk's office of the United States court for the district in which the land is located, within three months after the date of its execution, shall be void, and the purchaser or lessee shall acquire no rights whatever by an entry or holding thereunder. And no such lease or any sale shall be valid as against the allottee unless providing to him a reasonable compensation for the lands sold or leased.” The evidence disclosed *566in the record shows that of .this vast tract of land the appellant acquired a goodly portion subsequent to the execution of this lease to the appellees from the same persons who made the lease above mentioned to the appellees, and during the term of the appellees endeavored to forcibly enter upon said lands and take possession thereof, and did enter thereon and proceed to fence the same by interior fences, changing the boundaries of the pasture lands, and cutting off wells, and depriving the appellees of the pasture leased and the wells thereon, and of their conveniences in feeding stock held by appellees in said pasture lands. The appellant claims that the lease to appellees was absolutely void from the beginning; that it was for the term of five years, and that the Chickasaw law provided that no lease should be valid for a longer term than one year. The Chickasaw law is alluded to in the answer of the defendant, and he attempts to set the same up as a defense. The contract between appellees and their lessors was dated April 10, 1899, and the sale from appellee’s lessors to the appellant was thereafter made about November 4, 1901, and that in February of 1902, without the consent of the plaintiffs, defendant entered upon the lands and erected fences inclosing large portions thereof. So that all the transactions in this case were subsequent to the adoption of the Atoka agreement and that section thereof which permitted leases to be made for five years as above qupted. And we hold that a Choctaw or Chickasaw citizen, since the adoption of the Atoka agreement, can, as to agricultural or grazing lands, up to his allotable share in lands in such nation, lease the same for the term of five years, and therefore the agreement between appellees and their lessors was a valid lease, and binding for the term of five years. And we hold further that the transfer of said lands by appellees’ lessors to appellant could only be made subject to the rights of appellees in said lands, and that the appellant would have no more rights to enter upon and repossess himself of these lands anc[ improvements than would his grantor! *567that, such being the case, his entry upon his tenants’ lands, where the rents had been paid and conditions of lease performed as in this case, was unwarrantable, and was a naked trespass, and such trespass as the court might well use its powers to enjoin and prevent.
An inspection of the record discloses no error, and, finding no error therein, the decision of the lower court is hereby affirmed.
Clayton and Raymond, JJ., concur.